Title: To John Adams from John Marston, 1 September 1818
From: Marston, John
To: Adams, John


				
					My dear friend
					Quincy 1st Sepr. 1818.
				
				Parental solicitude for the welfare of a beloved son, I hope will excuse the liberty I take of inclosing you, a letter from Mr Bailey at Washington, who has kindly interested himself in behalf of my son, who you know is a Cadet at West point.My Son has been at the Academy four years, & in consequence, of not passing his last examination in mathematicks, was not included in the list of promotions which lately took place. This is a great disappointment to me, as I have been pleasing myself with the hope, that he would accomplish himself for the corps of Engineers. I am however gratified to find that in submission to discipline—in all the practical parts of the duty of a soldier—in an enthusiastick regard for the duties of his profession—in morals in good habits,—in the deportment of a gentleman—and above all, in an ardent love of Country, instilled into his mind from his earliest infancy—there are none who surpass himAn officer of the army, on whose testimony I can depend, informs me that three appointments have lately taken place in this section; two of which are from the lowest grades in society, without education, or the manners of gentlemen and unfit to associate with officers; the other is a respectable young gentleman who is appointed to the Artillery, tho’ younger, & far inferior in a military education to many Cadets who have been obliged to resign, to prevent being dismissed from the Academy. What must be the feeling, of those parents who have devoted their sons to their Country, to find them superceded by such appointments!I am fully sensible that it is utterly impossible for the President & heads of department to be accurately informed on every application. Recommendations are given without due consideration, consequently appointments are made which are injurious to the interest & honour of the Country, and the government perfectly innocent.You my dear Sir know my son personally. Your virtue I believe is inflexible—I will not ask you anything which that virtue will not dictate—If you can say a word in favour of my son, you will lay me under obligation, & perhaps rescue an honourable & excellent young man from ruin, as there are very few youths, who have received a military education, who succeed in the civil walks of life.You will perceive that my son’s name is sent to the President of the United States, nominated as  a Lieut. of Marines. I should prefer his being placed in the Artillery, as I served in that corps in the revolutionary war, but will submit to the decision of the good President with perfect satisfaction, as I consider him a worthy brother soldier.—I must conclude, with again assuring you that nothing but the fate of an interesting son, could induce me to trouble you on this occasion.Most respectfully / and sincerely / Your friend
				
					John Marston
				
				
					P.S. My son’s name is Ward Marston, now at the Military Academy
				
			